                              Case 8:19-bk-00132-RCT        Doc 64    Filed 01/13/20     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                   MIDDLE DISTRICT OF FLORIDA
                                                          TAMPA DIVISION


               In Re:                                        §
                                                             §
               DIANE LESLIE MCANALLY                         §       Case No. 8:19-bk-00132-RCT
                                                             §
                                   Debtor                    §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       Larry S. Hyman, Chapter 7 Trustee, chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 317,989.00                          Assets Exempt: 1,176.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 1,706.81            Claims Discharged
                                                                     Without Payment: 318,898.18

               Total Expenses of Administration: 717.19


                       3) Total gross receipts of $ 2,424.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 2,424.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                         Case 8:19-bk-00132-RCT             Doc 64    Filed 01/13/20     Page 2 of 11




                                                  CLAIMS              CLAIMS              CLAIMS                 CLAIMS
                                                SCHEDULED            ASSERTED            ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 312,115.42              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA              717.19                 717.19                   717.19

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                   NA                   NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                   NA                   NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                    NA             8,489.57              8,489.57                 1,706.81

TOTAL DISBURSEMENTS                               $ 312,115.42          $ 9,206.76            $ 9,206.76                $ 2,424.00


                  4) This case was originally filed under chapter 7 on 01/08/2019 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/13/2019                        By:/s/Larry S. Hyman, Chapter 7 Trustee
                                                                              Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                             Case 8:19-bk-00132-RCT             Doc 64         Filed 01/13/20     Page 3 of 11




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                         $ AMOUNT
                                                                           TRAN. CODE1                                      RECEIVED

    2004 CHEVROLET TAHOE                                                       1129-000                                          1,500.00

    Clothes                                                                    1129-000                                           500.00

    ELECTRONICS                                                                1129-000                                           300.00

HOUSEHOLD GOODS AND FURNISHINGS                                                1129-000                                           124.00

TOTAL GROSS RECEIPTS                                                                                                           $ 2,424.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                      DESCRIPTION                           UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                     CLAIMS               CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                    ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

                Bank of New York Mellon                             312,115.42                  NA                   NA                0.00

TOTAL SECURED CLAIMS                                              $ 312,115.42               $ 0.00                $ 0.00           $ 0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
                          Case 8:19-bk-00132-RCT               Doc 64       Filed 01/13/20        Page 4 of 11




            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS               CLAIMS
               PAYEE                       TRAN.                                                                        CLAIMS PAID
                                                           SCHEDULED           ASSERTED             ALLOWED
                                           CODE

Larry S. Hyman, Trustee                    2100-000                    NA                606.00             606.00             606.00


Larry S. Hyman, Trustee                    2200-000                    NA                111.19             111.19             111.19

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA               $ 717.19           $ 717.19            $ 717.19
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS               CLAIMS
               PAYEE                       TRAN.                                                                        CLAIMS PAID
                                                           SCHEDULED           ASSERTED             ALLOWED
                                           CODE

NA: NA                                           NA                    NA                   NA                   NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                  $ NA               $ NA                $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS              CLAIMS
                                                 UNIFORM
                                                             SCHEDULED            ASSERTED             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                                 CLAIMS PAID
                                                              (from Form        (from Proofs of       ALLOWED
                                                  CODE
                                                                  6E)               Claim)

NA           NA                                       NA                 NA                   NA                  NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA                $ NA                 $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
                         Case 8:19-bk-00132-RCT              Doc 64      Filed 01/13/20        Page 5 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED             CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                            (from Form       (from Proofs of       ALLOWED
                                                 CODE
                                                                6F)              Claim)

            AMERICAN EXPRESS
2           NATIONAL BANK                       7100-000               NA               214.82            214.82            43.19


            AMERICAN EXPRESS
3           NATIONAL BANK                       7100-000               NA             1,256.63          1,256.63           252.64


1           PYOD, LLC                           7100-000               NA               259.21            259.21            52.11


            QUANTUM3 GROUP LLC
4           AS AGENT FOR                        7100-000               NA                48.44             48.44              9.74


            QUANTUM3 GROUP LLC
5           AS AGENT FOR                        7100-000               NA               406.94            406.94            81.81


            QUANTUM3 GROUP LLC
6           AS AGENT FOR                        7100-000               NA               257.08            257.08            51.69


7           SYNCHRONY BANK                      7100-000               NA             6,046.45          6,046.45         1,215.63

TOTAL GENERAL UNSECURED                                               $ NA          $ 8,489.57         $ 8,489.57       $ 1,706.81
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                                      Case 8:19-bk-00132-RCT                     Doc 64         Filed 01/13/20             Page 6 of 11
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              19-00132                         RCT            Judge:        Roberta A. Colton                            Trustee Name:                      Larry S. Hyman, Chapter 7 Trustee
Case Name:            DIANE LESLIE MCANALLY                                                                                      Date Filed (f) or Converted (c):   01/08/2019 (f)
                                                                                                                                 341(a) Meeting Date:               02/05/2019
For Period Ending:    12/13/2019                                                                                                 Claims Bar Date:                   07/22/2019


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 356 HERNANDO AVE, SARASOTA, FL                                                      159,421.00                       0.00               OA                                      0.00                        FA

     Lien amt per motion lift stay doc #31
  2. 352 HERNANDO AVE, SARASOTA, FL                                                      145,204.00                       0.00                                                       0.00                        FA

     Lien amt per motion to lift stay Doc. #14
  3. 2004 CHEVROLET TAHOE                                                                  2,500.00                   1,500.00                                                1,500.00                           FA
  4. HOUSEHOLD GOODS AND FURNISHINGS                                                         250.00                     74.00                                                     124.00                         FA
  5. ELECTRONICS                                                                             300.00                    300.00                                                     300.00                         FA
  6. Clothes                                                                                 500.00                    500.00                                                     500.00                         FA
  7. JEWELRY                                                                                 300.00                    300.00                                                        0.00                        FA
  8. Cash                                                                                     20.00                     20.00                                                        0.00                        FA
  9. SUNCOAST CHECKING                                                                         4.00                       4.00                                                       0.00                        FA
 10. SUNCOAST SAVINGS                                                                         20.00                     20.00                                                        0.00                        FA
 11. SUNCOAST CERTIFICATES OF DEPOSIT                                                        500.00                    500.00                                                        0.00                        FA
 12. 401k HEDGES PHARMACY                                                                 11,000.00                  11,000.00                                                       0.00                        FA
 13. SOCIAL SECURITY BENEFITS                                                              1,520.00                   1,520.00                                                       0.00                        FA
 14. SunTrust                                                                                  0.00                       0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $321,539.00                 $15,738.00                                               $2,424.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                              Page:    2
                                                    Case 8:19-bk-00132-RCT                     Doc 64         Filed 01/13/20            Page 7 of 11
1/31/19 Case dismissed - Failure to file any or all Schedules AJ as required, Failure to file a Summary of Assets, Failure to file Statement of Financial Affairs.

3/7/19 Order Granting Motion for Reconsideration of Dismissal and Rescheduling 341 Meeting (Related Doc # [20]). Section 341(a) meeting to be held on 4/16/2019 at 01:00 PM
                                                                                                                                                                               Exhibit 8
4/17/2019 Sent O/E letter to debtor

4/17/19 NDR withdrawn

5/13/19 Debtor retained attorney and is planning to refile schedules. MG

5/15/19 Sent email reminder that 1st pymt due.

6/10/19 Debtor filed motion to dismiss case

6/11/19 Trustee filed objection to dismiss case.

7/16/19 Hearing on Debtors motion to dismiss

7/17/19 Order Denying Motion to Dismiss Case

8/20/19 Filed RNOIS




Initial Projected Date of Final Report (TFR): 04/30/2020             Current Projected Date of Final Report (TFR): 04/30/2020




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:           1
                                                      Case 8:19-bk-00132-RCT                    Doc 64 Filed 01/13/20
                                                                                                 FORM 2
                                                                                                                                          Page 8 of 11
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 19-00132                                                                                                Trustee Name: Larry S. Hyman, Chapter 7 Trustee                           Exhibit 9
      Case Name: DIANE LESLIE MCANALLY                                                                                        Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX9892
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX4890                                                                                 Blanket Bond (per case limit): $3,802,000.00
For Period Ending: 12/13/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                               4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   07/18/19             3         DIANE L. MCANALLY                          BUYBACK                                                 1129-000                  $1,212.00                                 $1,212.00

   08/20/19                       DIANE LESLIE MCANALLY                      BUYBACK                                                                           $1,212.00                                 $2,424.00
                                  352 HERNANDO AVE.
                                  SARASOTA, FL 34243
                                                                             Gross Receipts                             $1,212.00

                        3                                                    2004 CHEVROLET TAHOE                        $288.00     1129-000

                        4                                                    HOUSEHOLD GOODS AND                         $124.00     1129-000
                                                                             FURNISHINGS
                        5                                                    ELECTRONICS                                 $300.00     1129-000

                        6                                                    Clothes                                     $500.00     1129-000

   10/24/19            101        Larry S. Hyman, Trustee                    Final distribution creditor                             2100-000                                         $606.00            $1,818.00
                                  PO BOX 18625, TAMPA, FL 33679              account # representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   10/24/19            102        Larry S. Hyman, Trustee                    Final distribution creditor                             2200-000                                         $111.19            $1,706.81
                                  PO BOX 18625, TAMPA, FL 33679              account # representing a
                                                                             payment of 100.00 % per court
                                                                             order.
   10/24/19            103        PYOD, LLC                                  Final distribution to claim 1                           7100-000                                          $52.11            $1,654.70
                                  RESURGENT CAPITAL SERVICES                 creditor account #xxxx1661
                                  PO BOX 19008                               representing a payment of
                                  GREENVILLE, SC 29602                       20.10 % per court order.
   10/24/19            104        AMERICAN EXPRESS NATIONAL BANK             Final distribution to claim 2                           7100-000                                          $43.19            $1,611.51
                                  AMERICAN EXPRESS NATIONAL BANK             creditor account #xxxx2009
                                  C/O BECKET AND LEE LLP                     representing a payment of
                                  PO BOX 3001                                20.11 % per court order.
                                  MALVERN PA 19355-0701
   10/24/19            105        AMERICAN EXPRESS NATIONAL BANK             Final distribution to claim 3                           7100-000                                         $252.64            $1,358.87
                                  AMERICAN EXPRESS NATIONAL BANK             creditor account #xxxx4000
                                  C/O BECKET AND LEE LLP                     representing a payment of
                                  PO BOX 3001                                20.10 % per court order.
                                  MALVERN PA 19355-0701




                                                                                     Page Subtotals:                                                           $2,424.00           $1,065.13
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:           2
                                                      Case 8:19-bk-00132-RCT                    Doc 64 Filed 01/13/20
                                                                                                 FORM 2
                                                                                                                                          Page 9 of 11
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 19-00132                                                                                                Trustee Name: Larry S. Hyman, Chapter 7 Trustee                           Exhibit 9
      Case Name: DIANE LESLIE MCANALLY                                                                                        Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX9892
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX4890                                                                                 Blanket Bond (per case limit): $3,802,000.00
For Period Ending: 12/13/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                               4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   10/24/19            106        QUANTUM3 GROUP LLC AS AGENT                Final distribution to claim 4                           7100-000                                           $9.74            $1,349.13
                                  FOR                                        creditor account #xxxx6925
                                  QUANTUM3 GROUP LLC AS AGENT                representing a payment of
                                  FOR                                        20.11 % per court order.
                                  COMENITY BANK
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   10/24/19            107        QUANTUM3 GROUP LLC AS AGENT                Final distribution to claim 5                           7100-000                                          $81.81            $1,267.32
                                  FOR                                        creditor account #xxxx8439
                                  QUANTUM3 GROUP LLC AS AGENT                representing a payment of
                                  FOR                                        20.10 % per court order.
                                  COMENITY BANK
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   10/24/19            108        QUANTUM3 GROUP LLC AS AGENT                Final distribution to claim 6                           7100-000                                          $51.69            $1,215.63
                                  FOR                                        creditor account #xxxx8660
                                  QUANTUM3 GROUP LLC AS AGENT                representing a payment of
                                  FOR                                        20.11 % per court order.
                                  COMENITY BANK
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   10/24/19            109        SYNCHRONY BANK                             Final distribution to claim 7                           7100-000                                      $1,215.63                 $0.00
                                  C/O PRA RECEIVABLES                        creditor account #xxxx7480
                                  MANAGEMENT, LLC                            representing a payment of
                                  PO BOX 41021                               20.10 % per court order.
                                  NORFOLK VA 23541


                                                                                                               COLUMN TOTALS                                   $2,424.00           $2,424.00
                                                                                                                     Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                               Subtotal                                        $2,424.00           $2,424.00
                                                                                                                     Less: Payments to Debtors                     $0.00                $0.00
                                                                                                               Net                                             $2,424.00           $2,424.00




                                                                                     Page Subtotals:                                                               $0.00           $1,358.87
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                               Page:           3
                                                    Case 8:19-bk-00132-RCT                Doc 64 Filed 01/13/20
                                                                                            FORM 2
                                                                                                                                   Page 10 of 11
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 19-00132                                                                                           Trustee Name: Larry S. Hyman, Chapter 7 Trustee                          Exhibit 9
      Case Name: DIANE LESLIE MCANALLY                                                                                   Bank Name: Axos Bank
                                                                                                                Account Number/CD#: XXXXXX0480
                                                                                                                                        Checking
  Taxpayer ID No: XX-XXX4890                                                                           Blanket Bond (per case limit): $3,802,000.00
For Period Ending: 12/13/2019                                                                          Separate Bond (if applicable):


       1                2                             3                                            4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                     Code                                                            ($)
                                  No Transactions                                                                                                                                                      $0.00



                                                                                                          COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                          Subtotal                                           $0.00                $0.00
                                                                                                                Less: Payments to Debtors                    $0.00                $0.00
                                                                                                          Net                                                $0.00                $0.00




                                                                                 Page Subtotals:                                                             $0.00                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                   Page:     4
                                            Case 8:19-bk-00132-RCT              Doc 64    Filed 01/13/20   Page 11 of 11

                                                                                                                                                                    Exhibit 9
                                                                                               TOTAL OF ALL ACCOUNTS
                                                                                                                                               NET             ACCOUNT
                                                                                                             NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                                XXXXXX0480 - Checking                                                  $0.00                  $0.00                 $0.00
                                                XXXXXX9892 - Checking                                              $2,424.00              $2,424.00                 $0.00
                                                                                                                   $2,424.00              $2,424.00                 $0.00

                                                                                                           (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                   transfers)            to debtors)
                                                Total Allocation Receipts:                        $0.00
                                                Total Net Deposits:                            $2,424.00
                                                Total Gross Receipts:                          $2,424.00




                                                                        Page Subtotals:                                           $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
